Title: To Thomas Jefferson from the Continental Board of War, 12 December 1780
From: Continental Board of War
To: Jefferson, Thomas


War Office [Philadelphia], 12 Dec. 1780. Case of 1st Lt. Thomas Warner, formerly of the 7th Va. Continental Line, for whom no vacancy is now available in the Virginia Line, though it has been recommended and agreed that “in all Cases where the Places of Prisoners were filled by junior Officers they should retire on the Officers Exchange whose places they filled.” This information is submitted to the governor so that he may “form some Rule which will comprehend this Case as well as those of many others of the Virginia Line under similar Circumstances‥‥ It need not be mentioned that Lieut. Warner is exchanged and applies for his Rank, which we presume lies entirely with the State to determine.”
